Case 1:19-cv-11605-WGY Document 60-6 Filed 03/02/21 Page 1 of 5




  EXHIBIT 6
Case 1:19-cv-11605-WGY Document 60-6 Filed 03/02/21 Page 2 of 5


                                                                  Page 1
                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS




    **********************************
    GIGI KAI ZI CHAN,
                       Plaintiff
    vs.                           CA NO. 19-CV-11605-WGY
    WELLINGTON MANAGEMENT COMPANY
    LLP and CHARLES ARGYLE,


                       Defendants


    **********************************




                    VIDEOTAPED DEPOSITION OF:
                           GIGI KAI ZI CHAN
                            (Taken Remotely)
                         375 Route de Prades
                      St. Geniez d'Olt, France
                 October 6, 2020               9:07 a.m.


                           Darlene M. Coppola
                      Registered Merit Reporter
                    Certified Realtime Reporter
 Case 1:19-cv-11605-WGY Document 60-6 Filed 03/02/21 Page 3 of 5


                                                                   Page 106
 1                     Did he ever instruct you to buy more

 2         Chinese banks?

 3              A.     Yes.

 4              Q.     And did you -- and I think you just

 5         testified you didn't do it, correct?

 6              A.     Correct.

 7              Q.     So isn't that a refusal to follow an

 8         instruction of a supervisor?

 9              A.     No.

10              Q.     Why not?

11              A.     Because I said I would be willing to

12         do it.

13              Q.     Did you put conditions on that?

14              A.     Yes.

15              Q.     What were your conditions?

16              A.     The condition was that I thought that

17         we should seek regulatory guidance on that.

18              Q.     The -- was there an investigation into

19         these allegations of insubordination by

20         Threadneedle?

21              A.     I believe so, yes.

22              Q.     Do you know who made the allegations

23         against you?

24              A.     I don't recall.
 Case 1:19-cv-11605-WGY Document 60-6 Filed 03/02/21 Page 4 of 5


                                                                   Page 107
 1                Q.   You don't know if it was Mark Burgess?

 2                A.   I don't recall.

 3                Q.   Were you interviewed as part of that

 4         investigation?

 5                A.   I believe so, yes.

 6                Q.   Do you know what that -- what, if any,

 7         conclusions were reached in that

 8         investigation?

 9                A.   No, I don't recall.

10              Q.     You separated from Threadneedle

11         approximately -- exactly one month after the

12         suspension letter, correct?

13              A.     Correct.

14              Q.     At what point did you retain a lawyer

15         relating to the suspension and termination of

16         your employment by Threadneedle?

17              A.     I don't recall precisely.

18              Q.     Was it as soon as you found out you

19         were suspended?

20              A.     It would have been near that time,

21         yes.

22              Q.     Why would you need a lawyer?

23              A.     To protect my rights.

24              Q.     What rights did you have at that
 Case 1:19-cv-11605-WGY Document 60-6 Filed 03/02/21 Page 5 of 5


                                                                   Page 274
 1                                CERTIFICATION

 2              I, DARLENE M. COPPOLA, a Notary Public, do hereby

 3         certify that GIGI KAI ZI CHAN, appeared remotely on

 4         the 6th day of October, 2020, and was by me duly sworn

 5         to testify to the truth and nothing but the truth as

 6         to her knowledge touching and concerning the matters

 7         in controversy in this cause; that she was thereupon

 8         examined upon her oath and said examination reduced to

 9         writing by me; and that the statement is a true record

10         of the testimony given by the witness, to the best of

11         my knowledge and ability.

12                  I further certify that I am not a relative or

13         employee of counsel/attorney for any of the parties,

14         nor a relative or employee of such parties, nor am I

15         financially interested in the outcome of the action.

16              WITNESS MY HAND THIS 13th day of October, 2020.

17

18

19

20

21         DARLENE M. COPPOLA                   My commission expires:

22         NOTARY PUBLIC                        November 11, 2022

23         REGISTERED MERIT REPORTER

24         CERTIFIED REALTIME REPORTER
